Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Election


1.	Applicant’s election of claims 1-4, 7-8 and 11-15 without traverse in the reply filed on April 21, 2022, is acknowledged.  
Claims 16 and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse. 
The requirement is deemed proper and is therefore made FINAL.





Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 1-4, 7-8 and 11-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 1, the phrase, “hard-coat layer” is indefinite.  The term hard is a relative term, as  it is unclear how hard the layer is.
	In claim 12, the phrase, “substantially flat” is indefinite.  It is unclear whether the cover substrate is flat or not.
	Claims 2-4, 7-8 and 11-15 are rejected as being dependent on instant claim 1.


Claim Rejections – 35 USC § 102(a)(1)

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelmann (U.S. 2017/0222683). 
	Adelmann discloses a case for an electronic device having a fiberglass layer (paragraph 59) and a durable (hard) second layer (paragraph 60). Figures 1-2 show the case is optically transparent, as in claim 1.
	Concerning claim 11, Adelmann does not explicitly disclose the bend radius.  Because Adelmann discloses a case for an electronic device as claimed, the article of Adelmann will inherently possess a bend radius, as claimed.  Products of similar chemical composition (fiberglass) can not have mutually exclusive properties. Therefore, because Adelmann has the same chemical structure, the properties, including bend radius is necessarily present. MPEP 2112.01 II.
	Concerning claim 12, Figures 1-2 shows a topmost exterior surface comprising a flat central area and a curved peripheral area disposed around at least a portion of the flat central area.
Concerning claim 13, Adelmann does not explicitly disclose the elastic modulus.  Because Adelmann discloses a case for an electronic device as claimed, the article of Adelmann will inherently possess an elastic modulus, as claimed.  Products of similar chemical composition (fiberglass) can not have mutually exclusive properties. Therefore, because Adelmann has the same chemical structure, the properties, including elastic modulus is necessarily present. MPEP 2112.01 II.
Concerning claim 14, Adelmann does not explicitly disclose the refractive index.  Because Adelmann discloses a case for an electronic device as claimed, the article of Adelmann will inherently possess a refractive index, as claimed.  Products of similar chemical composition (fiberglass) can not have mutually exclusive properties. Therefore, because Adelmann has the same chemical structure, the properties, including refractive index is necessarily present. MPEP 2112.01 II.
Concerning claim 15, Adelmann does not explicitly disclose the impact resistance.  Because Adelmann discloses a case for an electronic device as claimed, the article of Adelmann will inherently possess an impact resistance, as claimed.  Products of similar chemical composition (fiberglass) can not have mutually exclusive properties. Therefore, because Adelmann has the same chemical structure, the properties, including impact resistance is necessarily present. MPEP 2112.01 II.

	Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adelmann (U.S. 2017/0222683). 
	Adelmann is taken as above.  Adelmann does not disclose the thickness of the fiberglass layer; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claims 7-8. 






Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781